on the idea that the latter motion was the functional equivalent of a
                motion for a new tria1. 1 We disagree.
                            The order denying the post-conviction petition for a writ of
                habeas corpus is appealable. NRS 34.575(1). The notice of appeal had to
                be filed within 30 days after the court served written notice that the order
                had been entered. Id. In this case, the order was entered on December 14,
                2012, and the district court clerk served a notice of entry on appellant and
                his counsel on December 21, 2012. The notice of appeal was not filed until
                March 3, 2013, long after the 30-day appeal period expired.
                            Appellant implies that the appeal period was tolled under
                NRAP 4(b)(3) because his motion to alter, amend, clarify and reconsider
                was the functional equivalent of a motion for new trial. Based on the
                same rationale, appellant asserts that the order denying that motion also
                is appealable. See NRS 177.015(1)(b). Despite appellant's arguments, the
                motion was not the equivalent of a motion for new trial. Although the
                ultimate goal behind the motion, as with the post-conviction habeas
                petition, undoubtedly was to obtain a new trial, the same can be said of
                virtually all post-conviction challenges to a judgment of conviction. That
                does not turn them into motions for a new trial.
                            NRAP 4(b)(3) is clearly referring to a motion filed pursuant to
                NRS 176.515. Because appellant did not file his motion within 7 days
                after the verdict, he can only assert that his motion was the equivalent of
                a motion for new trial based on newly discovered evidence.         See NRS
                176.515(3), (4). Such an argument does not hold up. Appellant's motion

                     'Appellant does not appear to contest that the order denying his
                motion for bail is not appealable.



SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1937A
does not assert newly discovered evidence that would render a different
result probable on retrial. See Sanborn v. State, 107 Nev. 399, 406, 812,
P.2d 1279, 1284-85 (1991) (listing factors relevant to motion for new trial
based on newly discovered evidence). Instead, the motion takes issue with
various findings and conclusions in the order denying the post-conviction
habeas petition. It is quintessentially a motion to alter, amend, or
reconsider that order. As such, it does not toll the time to file a notice of
appeal from the order denying the post-conviction habeas petition, see
Klein v. Warden, 118 Nev. 305, 309-10, 43 P.3d 1029, 1032-33 (2002), and
is not itself an appealable order, see Phelps, 111 Nev. 1021, 900 P.2d 344.
            For these reasons, we lack jurisdiction and therefore
            ORDER this appeal DISMISSED.



                                                                    J.




                                                                    J.




cc:   Hon. Michael Villani, District Judge
      Alan R. Johns
      Attorney General/Carson City
      Clark County District Attorney
      Eighth District Court Clerk




                                      3